1                                                                   The Honorable Richard A. Jones
2
3
4
5
6
                              UNITED STATES DISTRICT COURT FOR THE
7                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
8
9 UNITED STATES OF AMERICA,
10                                                    NO. CR20-0020-RAJ
                                     Plaintiff,
11                                                    ORDER VACATING TRIAL DATE
                             v.
12
     DALE DUPREE CASEY,
13
                                     Defendant.
14
15
             Having considered the record and the government’s March 27, 2020, motion, and
16
     General Order 02-20 for the Western District of Washington, the Court FINDS that trial in
17
     this case cannot proceed on the currently scheduled date of April 27, 2020. For the solid
18
     reasons and justifications articulated in the government’s motion, the ends of justice served
19
     by granting a continuance outweigh the best interests of the public and the defendant in a
20
     speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv).
21
             While the Court is mindful of Defendant’s Constitutional rights and the parties’ right
22
     to a speedy trial, given the reality of the current situation related to the COVID-19 global
23
     pandemic, the Court has no ability to conduct a trial in this matter in light of the need for
24
     social distancing at this time.
25
             IT IS THEREFORE ORDERED that the government’s motion to vacate the trial date
26
     (Dkt. #31) is GRANTED.
27
             The trial date of April 27, 2020, is hereby VACATED.
28


      ORDER VACATING TRIAL DATE
      United States v. Casey, CR20-0020-RAJ – 1
 1          A status hearing is SCHEDULED for June 26, 2020, at 11:00 a.m. At that status
 2 hearing, the Court will set a new trial date. Should circumstances change between the date
 3 of this Order and the scheduled status hearing which would permit the Court to set an earlier
 4 status hearing and/or trial date, the Court will do so.
 5          IT IS FURTHER ORDERED that the time between the date of the filing of the
 6 government’s motion and the date of the status hearing, is excluded in computing the time
 7 within which trial must commence because the ends of justice served by granting this
 8 continuance outweigh the best interest of the public and the defendant in a speedy trial. 18
 9 U.S.C. § 3161(h)(7)(A). Failure to grant this continuance would likely make trial impossible
10 and result in a miscarriage of justice, and would deny counsel for the defendant and counsel
11 for the government the reasonable time necessary for effective preparation, taking into
12 account the exercise of due diligence. Id. § (B)(i), (iv).
13          DATED this 8th day of April, 2020.
14
15                                                    A
16                                                    The Honorable Richard A. Jones
17                                                    United States District Judge
18
19
20
21
22
23
24
25
26
27
28


     ORDER VACATING TRIAL DATE
     United States v. Casey, CR20-0020-RAJ – 2
